Holmes, J.
1. It is not denied that the printed book put in evidence was in fact one of the volumes printed under c. 98 of the Resolves of 1866, as it purported to be. This being so, it was properly admitted. Assuming that the resolve could not directly affect the rules of evidence, it made the document a public document, and it would seem to have been passed with the purpose of causing the facts to be recorded, while still fresh, for the benefit of the public. It was recognized by an act of the Legislature. St. 1866, e. 301, § 1. The facts collected in it were public facts. Stark. Ev. (10th Am. ed.) 273. They were known to the Adjutant General, ex officio. See Brockton v. Uxbridge, 138 Mass. 292. Moreover, this class of evidence is not strictly confined to facts within the personal knowledge of the officer making the record. See Hanson v. South Scituate, 115 Mass. 336; Whiton v. Albany Ins. Co. 109 Mass. 24.
*4022. The clerk, Kezar, was properly allowed to testify, that in 1862 the Adjutant General’s department was governed by the place of residence stated in the descriptive rolls in assigning credits to towns, although Kezar was not employed in that office until July, 1863, and only professed to be able to state this from his knowledge of the custom of the department after he was employed there. It would be difficult to say that the jury might not have inferred what was the practice of the office in 1862 from direct evidence of what it was in 1863. But it is evident that Kezar’s testimony was more than a naked inference of that sort. A clerk who is in the same office, and taking part in the same routine a year later, and who continues there for a long time, .practically knows from a multitude of small details, which he cannot hope to reproduce, whether the course of business which he finds is new or long established. Moreover, Kezar’s testimony seems to have been, not merely the best, but the only evidence that could have been obtained upon this point. See Townsend v. Pepperell, 99 Mass. 40, 43, 44.
3. It follows, that the court rightly refused to rule that there was no evidence that Hanley was ever assigned as part of the quota of Horthborough.
4. The last ruling requested should have been given, —to the effect that the plaintiff could only recover for the board and attendance furnished within two years of the date of the writ. Pub. Sts. e. 84, § 14. We agree with the defendant, that a town furnishing relief to a pauper is not required to wait until it has stopped giving relief before it can bring suit. The services were rendered and the liability accrued de die in diem. On this ground alone, the exceptions must be sustained, unless the plaintiff remits all but $15.56.

Exceptions sustained.